Barnard, P. J.:
The testator, by the eighth clause of his will, directed his executors, after payment of debts and a few specified legacies, to invest Ids personal estate for the benefit of his widow and children separately. The income was to be paid to the widow for life and *360the income of the separate shares to be applied for the support and education of the children during minority, and to be paid each when they severally arrived at the age of twenty-one years. The executors have, upon an accounting, received the full commission for receiving and paying out the entire estate and claim now a full commission again for receiving and paying out each separate share as trustees. I think the trust and the executorship are inseparable. The terms of the will are broad enough to create a trust but it is only in the execution of the will. It is such a trust as any administrator, with the will annexed, would carry out if the present executor should die, and an administrator, with the will annexed, be appointed. Whatever trust there is, is annexed to the office of executor and not to the persons of the executors. There is no paying out under this will until it is paid to the heii’s.
The judgment should be affirmed, with costs.
Dykman, J., concurred.
Present — Barnard, P. J., Gilbert ana Dykman, JJ.
Decree of surrogate affirmed, with costs.